Darrell Hickman, Justice, dissenting. The county judge, acting pursuant to Act 166 of 1983, declared a private road to be a “county” road. As a result, the appellants were deprived of their private property without compensation. They appealed and the chancery court found the act in question constitutional. The act is so obviously unconstitutional it should be summarily stricken. However, this is not the first time the power of the state to take private property has been approved by us without serious scrutiny. See Young v. Energy Transportation Systems, Inc., of Ark., 278 Ark. 146, 644 S.W.2d 266 (1983). The act provides: “The county judge may, in his discretion, designate as county roads, roads used as school bus routes.” Ark. Stat. Ann.§ 76T06(Supp. 1983). The act is unconstitutional because, among other things,it deprives landowners of their property without just compensation. It is undisputed that the road in question was a private road. A county judge does not have jurisdiction to decide whether a condemnation is for a private or public purpose; that is, whether this private road was needed to become a “county” road ot a public road. Jurisdiction for that decision is in chancery court. Gilbert v. Shaver, 91 Ark. 231, 120 S.W. 833 (1909). So, the “hearing” the county judge held among the people who were using the road was illegal. The state’s power of eminent domain is not an unbridled power. It is a power which this court has limited. The ownership of property is such an important right of the people of this state that it must be protected. We have done so by strictly construing the statutes that exercise the right of eminent domain in favor of the landowner against the condemnor. City of Little Rock v. Raines, 241 Ark. 1071, 411 S. W.2d 486 (1967); City of Little Rock v. Sawyer, 228 Ark. 516, 309 S.W.2d 30 (1958). This statute is merely a device by which a county judge can avoid the constitution and Ark. Stat. Ann. §§ 76-901 et seq. which provides the legal way to declare a road a county road and which expressly provides for compensation if a private road is so declared. Ark. Stat. Ann. § 76-923. Although county judges encounter problems in dealing with private roads that are being used by others and as school bus routes, that is hardly justification for violating the Arkansas and United States constitutions. There are no limitations in the statute at all. The majority makes light of the issue of “taking.” “Taking” has been defined as “any substantial interference with the free use and enjoyment of property.” Vol. 1, Nichols, Eminent Domain, § 6.01 (1) p. 6-10 (3rd Ed. 1984). Here, the property was taken by the county and the appellants have been denied their use and enjoyment of the property. Appellee argues that there was not a taking since the county has helped maintain the road for ten years. Obviously, the county did not have to maintain the road and this act cannot justify avoidance of the constitution. Furthermore, maintenance is not a claim of right, and the county must compensate the owner for the land when it is subsequently taken. City of Stamps v. Beasley, 224 Ark. 132, 271 S.W.2d 936 (1954). Was there a taking in this case? Taking has been defined as “an entering upon private property for more than a momentary period, and, under the warrant or color of legal authority, devoting it to a public use, or otherwise informally appropriating or injuriously affecting it in such a way as substantially to oust the owner and deprive him of all beneficial enjoyment thereof.” 26 Am. Jur. 2d, Eminent Domain, § 157 (1966), This court found a taking by the highway department, even though it had a right to take, but did so without j ust compensation to the landowner or when it was taken for a use other than one for the public. Cathey v. Arkansas Power & Light Co., 193 Ark. 92, 97 S.W.2d 624 (1936). Before the declaration was made by the county judge that this was a public road, this road was a private road from which the public could be excluded. Without due process of law, a county judge, pursuant to a statute, has altered permanently property interests in this road and based it solely on the fact that a school bus has used it. The United States Supreme Court treats the question of taking more seriously than the majority. In Penn Central Transportation Company v. City of New York, 438 U.S. 104 (1978), the court held that an interference with private property by the government is a taking if the taking can be considered to be a physical invasion by the government. In the instant case, the county did physically invade the appellants’ property by declaring the appellants’ road to be a public road. Besides the fact that all statutes granting the power of eminent domain must be strictly construed in favor of the landowner, which the majority is not doing, there is the requirement in the United States Constitution that a person cannot be deprived of his property without due process of law. See Neyland v. Hunter, 282 Ark. 323, 668 S.W.2d 530 (1984) (Hollingsworth, J., concurring). In such cases there are five considerations. The property must be private, taken, for a public use, for just compensation and with an opportunity to be heard. It is undisputed that this is private property and by declaring the road a county road, it was taken. The county received at least a limited interest in the land. At a minimum the county will receive an easement with the original owner retaining the fee. Freeze v. Jones and Harvel, 260 Ark. 193, 539 S.W.2d 425 (1976); Taylor v. Armstrong, 24 Ark. 102 (1863). It is undisputed that the taking was without any compensation. That is the purpose of the statute, to avoid proper legal procedure and compensation. The due process clause requires that a landowner be given an opportunity to be heard. A “hearing” in the county judge’s office is hardly what the law has in mind. Even though Article 7 § 28 of the Arkansas Constitution grants the county court jurisdiction over all matters concerning county roads, that section does not apply to condemnation proceedings. Road Improvement District No. 6 v. Hall, 140 Ark. 241, 215 S.W. 262(1919). The statute gives the right to the county judge to act, which presumably means in his capacity as administrator, not when actingas the county court. There was no “hearing” as required by the Constitution of the United States. There is no semblance of constitutionality in this statute by any standard of law, whether it is our cases, our constitution or the United States Constitution. To suggest that a county judge “in his discretion” can take private property without just compensation is ludicrous. I dissent. Hollingsworth, J., joins in this dissent.